F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          NOV 27 1998
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 97-3369
                                                  (D.C. No. 97-CV-3184-JTM)
    RICKY DEAN WILCOX,                                     (D. Kan.)

                Defendant-Appellant.




                             ORDER AND JUDGMENT          *




Before PORFILIO , BARRETT , and KELLY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Defendant-appellant Ricky Dean Wilcox appeals from the district court’s

denial of his petition brought pursuant to 28 U.S.C. § 2255 and its refusal to issue

a certificate of appealability (COA). We likewise deny defendant’s application

for COA and dismiss this appeal.

       Defendant pled guilty to robbery of a postal facility in violation of

18 U.S.C. § 2114 and to using and carrying a sawed-off shotgun during and in

relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1). Defendant

was sentenced to serve forty-eight months on the robbery conviction and to serve

a mandatory ten-year sentence on the firearms conviction because the firearm was

a short-barreled shotgun.    See 18 U.S.C. § 924(c)(1). Defendant did not appeal

his sentence.

       In his § 2255 motion, defendant argued that he received ineffective

assistance of counsel because the shotgun he possessed was not shortened within

the definition of 18 U.S.C. § 921(a)(6) and that his attorney did not “notice,

present and argue” that issue in his defense.      See R. Vol. I, tab 44, memorandum

at 1-2. Claims of ineffective assistance of counsel present mixed questions of law

and fact reviewable by this court de novo.      See Duvall v. Reynolds , 139 F.3d 768,

776 (10th Cir.), cert. denied , 119 S. Ct. 345 (1998).




                                             -2-
      A short-barreled shotgun is defined as a shotgun

      having one or more barrels less than eighteen inches in length and
      any weapon made from a shotgun (whether by alteration,
      modification, or otherwise) if such weapon as modified has an
      overall length of less than twenty-six inches.

18 U.S.C. § 921(a)(6). Defendant claimed that, had he known the precise

definition of a short-barreled shotgun and of the government’s burden to prove

that his gun met that specification, he would not have pled guilty and would have

challenged the sentencing enhancement.

      The district court held a hearing on defendant’s petition. There, defendant

testified he sawed off the barrels of the shotgun he used in the robbery but did not

know the gun’s ultimate length. Defendant admitted that he had thrown the gun

in a river after commission of the crime.

      Also testifying at the evidentiary hearing was defendant’s trial counsel who

presented copies of correspondence between herself and defendant proving that

defendant was well aware of the risk of enhancement for using a sawed-off

shotgun. In summary, that evidence showed that, before sentencing, defendant

wrote to counsel raising the question of whether he should argue about the length

of the shotgun and whether it met the statutory requirements. Defendant was

clearly aware that there are specific statutory length requirements before a

weapon is considered a “short-barreled shotgun” and that the prosecution had the

burden of proof on this issue.

                                            -3-
      In response to this letter, counsel reminded defendant that the two of them

had discussed the issue of his possession of a sawed-off shotgun and whether

defendant should go to trial on that issue and the two had concluded that it was

to defendant’s benefit to plead guilty to the weapons charge. Counsel then

informed defendant that if he wished to pursue a challenge to the length of the

shotgun at sentencing, it would first be necessary to withdraw his guilty plea.

Defendant responded to this advice by directing counsel to proceed as scheduled

with the sentencing and to forego filing any “motions of delay.”   See Appellee’s

Br. at Ex. 4.

      Based on this and other evidence, the district court held that, both before

the entry of the plea and before sentencing, defendant’s attorney discussed the

gun dimension issue with defendant and the fact that proving the length of the

gun was the government’s burden. The court further found that defendant

understood the law regarding this matter. As a result, therefore, the district court

held that defendant had not received ineffective assistance of counsel. Our

de novo review of the record confirms this conclusion.

      On appeal, defendant contends that the district court’s inquiry regarding the

ineffectiveness claim was “misdirected.”     See Appellant’s Br. at 9. We disagree.

The evidence is clear that counsel adequately “noticed” the issue and discussed it




                                           -4-
with defendant. She did not present and/or argue the issue further because

defendant directed her not to as part of his plea bargain strategy.

       When defendant pled guilty to count XI of the indictment he admitted that

he had

       knowingly used and carried a firearm, to-wit: a sawed off shotgun,
       during and in relation to a crime of violence for which he may be
       prosecuted in a court of the United States, to wit: assault with the
       intent to commit robbery of a postal employee as set forth in Title 18,
       United States Code, 2114.

             All in violation of Title 18, [Chapter 44], United States Code,
       Section 924(c)(1).

R. Vol. I, tab 14 at 6.

       Section 924(c)(1) mandates a ten-year sentence for the use or carrying of

a short-barreled shotgun. By pleading guilty to this charge in the indictment,

defendant not only admitted all the material facts alleged in the charge,   see

United States v. Kelsey , 15 F.3d 152, 153 (10th Cir. 1994), he further admitted

guilt of the substantive crime,   see United States v. Broce , 488 U.S. 563, 570

(1989).

       Further, it is clear from the colloquy between defendant and the court

during the plea hearing that defendant was well aware of the government’s burden

to prove the length of the shotgun and the fact that he faced a ten-year mandatory

enhancement for its use.    See R. Vol. II at 2-5. In explaining his plea to the court,

defendant admitted using a sawed-off shotgun.        Id. at 6.

                                            -5-
      It is also abundantly clear from this record that defendant was well aware

that the length of the shotgun he used would have a direct impact on the sentence

he received. Both the district court and defendant’s counsel expressly stated at

the plea hearing that a guilty plea on the sawed-off shotgun charge would result in

a mandatory ten-year sentence enhancement.     See R. Vol. II at 4-5. Defendant

elected to forego putting the government to its proof on the issue of the actual

dimensions of the gun when he chose to plead guilty instead of going to trial.

Defendant’s admission at the plea hearing that he used a sawed-off shotgun in the

commission of the crime was sufficient evidence to support his plea and resulting

sentence. Defendant has therefore failed to establish that he received ineffective

assistance of counsel.

      Appellee’s motion to supplement the record on appeal is GRANTED.

Defendant’s application for COA is DENIED, and this appeal is DISMISSED.



                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         -6-